DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered. Applicant has amended independent claim 1 to recite that a cap covers a terminating lead pin and independent claim 14 to recite an alignment protrusion element. With respect to claim 1, Applicant argues the prior art of Amirkai discloses a lead pin that terminates and extends through a cap and first barrel and therefore the “element” is not disposed on the main surface of the stem at the terminating end because the pins extend beyond the surface of the stem. Examiner respectfully disagrees.  
While the argument seeks to specify certain locations and parts, these specific instances are not claimed. The lead pin (as best shown in figure 5) is still within a cap. There is also no specific structure as to what makes up the “element”. Any component could comprise the element.
With regard to claim 14, Examiner agrees with the arguments with respect to an alignment protrusion. However, such alignment means are common across multiple arts. The claim, as amended, adds a further limitation with respect to the protrusion being electrically connected to a ground connection land. As noted in the prior office action, moving ground connection locations would be within the level of ordinary skill in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20012/0039572 to Amirkiai et al.
Amirkiai discloses in the abstract and figures 3A and 5A, an optical module comprising: 
a stem (unlabeled part of OSA 206 between 202 and 216a); 
a lead pin (204) extending through the stem; 
an insulated material filled between the stem and the lead pin (this is not specifically disclosed but would be inherent for operation and is well known to be the standard structure for pins connected to a OSA. Applicant’s own admission of prior art also discloses this feature); 
an element disposed on a first main surface of the stem and connected to the lead pin (figure 6 details the connection of the pin to the OSA) at a terminating end of the lead pin (all components reside under a cap and therefore terminate at an end of a lead pin); 
a circuit board (216a; figure 3) in contact with a second main surface of the stem; 
a cap attachable to the stem (paragraph 29 discloses a cap) wherein the terminating end of the lead pin is within the cap (Figure 5 shows pins entering a bottom of a cap portion and no pins protruding from the cap); 
an optical fiber stub (130); and 
an aligning-fixing part which aligns the optical fiber stub with the cap and fixes the optical fiber stub to the cap (paragraph 26 discloses fixing the “barrel” to other components).
As to claim 2, one of the ground connection lands may be directly connected to the base (paragraph 25). 
As to claim 3, the flex circuit has electrical elements and the optical portion resides above and outputs light “upwards” from the barrel (also see paragraph 29; TO package/Window Cans). 
As to claim 4, the flex circuit is orthogonal to the stem portion (figure 5). The ground lands can be configured to any pin and the leads that extend within 216a.
As to claims 6-7, portion 216a extends away from the stem and forms a protruding flexible circuit. The arc portion of the stem has a straight edge for additional circuit (216b).
As to claims 9-10, these elements are disclosed (background).
As to claim 12, multiple elements are disclosed and can be positioned as claimed (figure 1C). 
Claims 14-15 relate to the above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirkiai in view of US 2008/0187272 to Sato and further in view of US 2011/0216998 to Symington et al.
Amirkiai discloses the invention as claimed including the features above, but fails to disclose a grounded cap electrically connected to a ground protrusion.
Sato discloses a grounded cap to reduce EMI. 
Symington discloses protrusions to align a cap. 
It would have been obvious to one having ordinary skill in the art to combine the features of Symington and Sato to provide an aligned EMI shielded cap in Amirkiai.
Claims 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirkiai.
Amirkiai discloses the invention as claimed except for the specific locations, shapes or orientation of lands, contacts and signal pins. It is noted that Amirkiai does disclose that any arrangement of pins, leads, traces, etc are possible. 
It would have been obvious to one having ordinary skill in the art to rearrange or shape the pins, lands, traces or stem components since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirkiai.

It would have been obvious to one having ordinary skill in the art to rearrange or shape the pins, lands, traces or stem components since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883